Citation Nr: 0725177	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-14 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for a kidney disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from September 
1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  In that decision, the RO denied service connection 
for hepatitis C and a kidney disorder.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to make reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate the claim.  This duty to assist includes the 
duty to obtain relevant records.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2006).  
Additionally, VA is required to provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  Upon review of the claims folder in the present 
case, the Board finds that a remand of the veteran's service 
connection claims is necessary in order to obtain additional 
relevant evidence.  

At the Travel Board hearing held in May 2006, the veteran 
testified that he had first learned that he had kidney 
problems in 1970, when a private physician informed him that 
he was losing protein from his urine.  Hearing transcript 
(T.) at 2-3, 5-6.  In July 2003, the RO requested records of 
kidney treatment that the veteran has received from this 
private doctor since May 2002.  The RO subsequently received 
copies of records of medical care that this physician had 
rendered to the veteran in June 2003.  No attempt, however, 
appears to have been made to ascertain whether this private 
doctor has records of kidney treatment that he rendered to 
the veteran as early as 1970.  On remand, therefore, an 
attempt needs to be made to obtain copies from this clinician 
of all treatment provided to the veteran for his kidneys from 
1970 to the present.  

Additionally, in May 2003, the veteran reported that he has 
received treatment in the past for his hepatitis C and kidney 
disease at the VA Outpatient Clinic (OPC) in Austin, Texas, 
and that he was then receiving relevant medical care at the 
VA OPC in Cedar Park, Texas.  Subsequently, at the May 2006 
personal hearing, the veteran testified that he presently is 
receiving treatment for his hepatitis C and kidney problems 
at the VA OPC in Montopolis, Texas.  T. at 10.  He also 
indicated that treatment is being received at the VA medical 
facility in Temple, Texas.  See, e.g., T. at 12-13.  Because 
the only VA medical records currently included in the 
veteran's claims folder are dated between December 1998 and 
April 2003, a remand is required to obtain the above 
discussed VA treatment records.   See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).  

A review of the record reveals a June 2002 memorandum in 
which a licensed social worker reports that the veteran was 
then in the process of applying for Social Security 
Administration (SSA) disability benefits.  No further 
documentation concerning this matter is contained in the 
veteran's claims folder.  On remand, therefore, an attempt 
should be made to obtain any SSA records related to this 
reported claim.  

Throughout the current appeal, the veteran has contended that 
he developed both hepatitis C and a kidney disorder as result 
of having received a tattoo during service.  See, e.g., 
T. at 6-7.  While the veteran's service medical records are 
negative for the presence of a tattoo, the veteran asserted 
in the February 2004 notice of disagreement that he could 
"provide the name and address information of an individual 
who will go on record to verify that . . . [he, the veteran] 
did not have a tattoo prior to . . . entering the service . . 
. [and] that . . . [he, the veteran] did have said tattoo 
when . . . [he] returned from active duty."  Also, in a 
statement received at the RO in March 2004, the veteran 
maintained that he could "provide [a] signed affidavit 
verifying . . . [the] fact" that he had received a tattoo 
during service.  Importantly, no such statement is included 
in the veteran's claims folder, and there is no indication 
that any follow-up action has ever been taken to request that 
the veteran obtain and submit such a buddy statement.  
Accordingly, such action should be undertaken on remand.  

Besides receiving a tattoo during service, the veteran also 
maintains that his in-service responsibilities required him 
to come into direct contact with contaminated blood from 
artillery fire which, in turn, led to his development of 
hepatitis C and kidney disease.  In this regard, the Board 
notes that service personnel records indicate that the 
veteran's only foreign service involved duty in Germany 
between September 1969 and September 1970.  In order to 
ensure that all pertinent service personnel records have been 
obtained, an additional request should be made on remand.  

During the May 2006 hearing, the veteran reported that a Dr. 
Ken Ballou (phonetic spelling) at the Temple and/or Austin VA 
Medical Centers has indicated to him that his current 
conditions are related to service.  On remand, the veteran 
should be contacted for purposes of obtaining and submitting 
a statement from Dr. Ballou.  Any assistance required in 
locating Dr. Ballou should be provided to him.  

The evidence of record shows current diagnoses of hepatitis C 
and end-stage renal disease.  The veteran also has reported 
the occurrence of several events in service that may be 
related to the onset of the disabilities currently being 
claimed, including obtainment of a tattoo, contact with 
blood, and in-service treatment (including five sutures) for 
a one-inch laceration of his scalp in January 1969.  In view 
of this evidence, on remand, the veteran should be scheduled 
for a VA examination to determine the nature, extent, and 
etiology of his hepatitis C and kidney disease.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:  

1.  The veteran should be contacted and 
requested to obtain and submit a buddy 
statement  from the individual 
referenced in the statements received 
in February and March 2004 concerning 
whether the veteran obtained a tattoo 
during service.  The Board is 
particularly interested in that 
person's observation of the presence of 
any tattoo before, during, and after 
active military duty.  

2.  Make an additional request for all 
of the veteran's service personnel 
records.  

3.  The veteran should be contacted and 
requested to obtain and submit a 
medical statement from Dr. Ken Ballou 
(phonetic spelling) at the Temple 
and/or Austin VA Medical Centers that 
documents the reported oral assessment 
he has made to the veteran that his 
kidney disorder and hepatitis C 
conditions are related to service.  Any 
assistance required in locating 
Dr. Ballou should be provided to the 
veteran.  

4.  The veteran should be requested to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered treatment 
to him for  his hepatitis and kidney 
conditions since separation from 
service in September 1970.  The Board 
is particularly interested in records 
of kidney treatment that the veteran 
has received from Dr. Darren Geyer from 
September 1970 to the present.  After 
furnishing the veteran the appropriate 
release forms where necessary, the AOJ 
should obtain the complete clinical 
records from each health care provider 
identified by the veteran.  All 
available reports should be associated 
with the veteran's claims folder.  

5.  The AOJ should also obtain records 
of hepatitis and kidney treatment that 
the veteran has received at the VA OPCs 
in Austin, Texas, Cedar Park, Texas, 
and Montopolis, Texas, as well as the 
VA Medical Center in Temple, Texas, 
from September 1970 to the present.  
Copies of all such available reports 
not previously obtained should be 
associated with the veteran's claims 
folder.  

6.  A request should be made for any 
records and decisions made by the SSA 
with respect to a claim for benefits 
submitted by the veteran.  

7.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination(s) to determine the nature, 
extent, and etiology of his hepatitis C 
and kidney disorders.  The claims 
folder must be made available to the 
examiner(s) in conjunction with the 
examination(s).  All indicated tests, 
if any, should be conducted.  

With respect to the hepatitis claim, 
the examiner should be requested to 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
the veteran's hepatitis C is related to 
an event, injury, or disease in service 
(including the receipt of a tattoo, 
exposure to blood, and in-service 
treatment for a one-inch laceration of 
the scalp in January 1969).  

As to the kidney disorder claim, the 
examiner should be requested to express 
an opinion as to whether it is at least 
as likely as not, i.e., a 50 percent 
probability or greater, that the 
current kidney disorder is related to 
an event, injury, or disease in service 
(including the receipt of a tattoo, 
exposure to blood, and in-service 
treatment for a one-inch laceration of 
the scalp in January 1969), or is 
etiologically related to the 
hepatitis C condition.  Complete 
rationales should be provided for all 
opinions expressed.  

8.  Following the completion of the 
above, the AOJ should re-adjudicate the 
issues on appeal.  If the decisions 
remain in any way adverse to the 
veteran, he should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  A veteran has the right to submit additional evidence 
and argument on matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


